Order unanimously affirmed, without costs, but the case set for trial peremptorily as against the defendants on the 15th day of January, 1938. If in the meantime defendants’ counsel desires an examination of the plaintiff before trial, the same may be had pursuant to the stipulation submitted to this court, and in accordance with defendants’ notice of motion for such relief dated October 9, 1937, as to the issues and officers of the plaintiff; said examination, however, shall be had in Chicago, 111., upon not less than three days’ notice to be given by defendants. Plaintiff will pay railroad fare to Chicago and return of defendants’ counsel, and will at the time and place of examination supply a stenographer to transcribe the testimony and will produce all relevant books, records and papers in its possession. The failure to conclude this examination shall not be urged by the defendants as any cause or reason for an adjournment of the trial as above set. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.